ORDER

PER CURIAM.
The defendant, Undra McDowell, appeals the judgment entered upon his conviction for class C felony possession of a controlled substance, Section 195.202 RSMo. (2000). In his sole point on appeal, the defendant contends the trial court abused its discretion in denying his motion for a mistrial and in denying his motion for a new trial on grounds of alleged juror misconduct.
We have reviewed the parties’ briefs and the record on appeal. We find no abuse of discretion. An opinion reciting detailed facts and restating the principles of law would have no precedential value. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for this order. We affirm the judgment pursuant to Rule 30.25(b).